Exhibit 10.22
 
NELOGIC LETTERHEAD


July 30, 2009


Behrooz Abdi
[address]
Carlsbad, CA  92011


Dear Behrooz:
 
I am pleased to offer you employment with NetLogic Microsystems, Inc. or one of
its subsidiaries (“NetLogic”).  This letter sets forth the terms and conditions
of your employment with NetLogic or any of its subsidiaries.  To be certain that
you understand and agree with the terms of this employment offer, please review
this letter, which you will need to sign as a condition of employment. If you
choose to accept this offer, sign and date this letter and the attached
agreements where indicated. This offer is conditioned upon your presenting
evidence of your authorization to work in the United States and your identity
sufficient to allow NetLogic to complete the Form I-9 required by law. In the
event your employment needs visa sponsorship, your employment is contingent upon
you receiving the appropriate visa petitions through the appropriate United
States immigration authorities.
 
Please be advised that this offer of employment is contingent upon the
following, and shall have no force or effect unless the following are satisfied:
(i) the successful closing of the transactions (the “NetLogic-RMI Transactions”)
contemplated by the Agreement and Plan of Merger Reorganization between NetLogic
Microsystems, Inc. and RMI Corporation (the “Merger Agreement”), (ii) your
continued employment with RMI Corporation through the close of the NetLogic-RMI
Transactions, and (iii) your commencement of employment with NetLogic
immediately following the close of the NetLogic-RMI Transactions.


Position:  Your position will be Executive Vice President and General Manager
initially reporting to Ron Jankov. Your primary responsibilities will be those
normally associated with the position of Executive Vice President and General
Manager, as well as such other duties as may be assigned to you from time to
time.  This is a full-time position and NetLogic expects and requires that you
will perform your assigned duties to the best of your ability and faithfully
observe your obligations to NetLogic.  From time to time, NetLogic may impose
additional or more specific work rules for you.  You acknowledge and agree that
your employment with NetLogic will be subject to all of its written employment
policies and procedures as in effect from time to time during the course of your
employment, including, but not limited to, those in NetLogic’s Employee
Handbook, NetLogic’s Code of Business Conduct and Ethics, and NetLogic’s Insider
Trading and Confidentiality Policy Statement.  By accepting this offer of
employment, you represent and agree that as of your first day of employment with
NetLogic you will be under no obligation, contractual or otherwise, inconsistent
with the obligations you will be assuming to NetLogic and will re-affirm such
representation and agreement at that time.
 
Start Date:  Your first day of employment will be the date of closing of the
NetLogic-RMI Transactions, unless you and your hiring manager later agree in
writing to a different start date.
 
 

--------------------------------------------------------------------------------

 
 
Base Salary:  Your annual base salary will be $350,000.  Your base salary will
be reviewed from time to time by NetLogic to determine whether, in NetLogic’s
judgment, your base salary should be changed.  Your base salary will be paid in
accordance with NetLogic’s normal payroll procedures and will be subject to
applicable withholding required by law.
 
Bonus Program:  Starting in calendar year 2010, you will be eligible to
participate in NetLogic’s Incentive Bonus Plan, subject to the terms and
conditions thereof. During 2010, you will be eligible to receive a target cash
bonus of up to Seventy One Percent (71%) of your 2010 annual base salary,
subject to a performance review and NetLogic achieving its financial and other
goals.
 
Existing Stock Options:  You hereby acknowledge and agree that pursuant to the
terms of RMI Corporation’s 2002 Stock Incentive Plan (the “Plan”) and the Merger
Agreement, all of your unexercised options to purchase shares of the Common
Stock of RMI Corporation issued pursuant to the Plan that you have not exercised
prior to the closing of the NetLogic-RMI Transactions, and in accordance with
the exercise instructions to be provided by RMI, will automatically terminate
effective as of the closing date of the NetLogic-RMI Transactions and shall have
no future value.
 
NetLogic Stock Options:  Within 60 days after the Closing Date, subject to
approval and due authorization by NetLogic’s Board of Directors, you will
receive an option (the “Stock Option”) to purchase a number of shares of
NetLogic’s Common Stock determined by dividing $9,900,000 by the Applicable
Closing Price (as defined in the Merger Agreement(1)). The Stock Option shall
vest with respect to one-fifth of the shares subject to the Stock Option on the
first anniversary of your first day of employment with NetLogic, and with
respect to one forty-eighth of the remaining shares subject to the Stock Option
each calendar month thereafter, subject to your continuous employment status
with NetLogic and will be subject to all standard terms and conditions of
NetLogic’s new employee inducement option grant agreement, except as modified by
the express terms of this letter agreement. The exercise price for the Stock
Option will be the closing price for NetLogic’s Common Stock on the grant date
as reported on the applicable market of the NASDAQ Global Market on which the
Common Stock is listed.
 
First Restricted Stock Unit Award. Within 60 days after the Closing Date,
subject to approval and due authorization by NetLogic’s Board of Directors you
will receive a first number of restricted stock units determined by dividing
$3,300,000 by the Applicable Closing Price (the “First RSUs”). Each First RSU
will represent the future right to acquire one share of NetLogic Common
Stock, and shall vest with respect to one-sixth of the shares subject to the
First RSUs on the 18-month anniversary of the Closing Date, and with respect to
one-fifth of the remaining shares subject to the First RSUs each six months
thereafter, subject to your continuous employment status with NetLogic and all
standard terms and conditions of NetLogic’s new employee inducement awards of
restricted stock units, except as modified by the express terms of this letter
agreement.
 
 

--------------------------------------------------------------------------------

 
 
Second Restricted Stock Unit Award. Within 60 days after the Closing Date,
subject to approval and due authorization by NetLogic’s Board of Directors you
will receive a second number of restricted stock units determined by dividing
$2,400,000 by the Applicable Closing Price (the “Second RSUs”). Each Second RSU
will represent the future right to acquire one share of NetLogic’s Common Stock,
will vest as to 50% of the total number of shares subject thereto six-months
after your first day of employment with NetLogic, and as to the remainder of
such shares on the first anniversary of your first day of employment with
NetLogic, subject to your continuous employment status with NetLogic, and will
be subject to all standard terms and conditions of NetLogic’s new employee
inducement awards of restricted stock units, except as modified by the express
terms of this letter agreement.
 


NOTE: If you are a “disqualified individual” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), no payment or
grants of your Stock Option and/or Restricted Stock Units shall be required or
made to the extent that such payments and grants, when aggregated with any other
relevant payments or benefits received or to be received by you (including but
not limited to any amount you receive in the RMI-NetLogic transaction in respect
of RMI common stock or options to purchase RMI common stock that you may hold),
would constitute a “parachute payment” within the meaning of Section 280G of the
Code.  RMI anticipates submitting the payments that may constitute “parachute
payments” to its shareholders for their approval at or prior to the RMI-NetLogic
transaction; however, if such approval is obtained and otherwise satisfies the
applicable requirements of Section 280G(b)(5)(B) of the Code, no part of such
payments to you will be limited by this paragraph.  All determinations required
by this paragraph will be made by NetLogic, whose determination will be final
and binding absent manifest error.


Change of Control: The Stock Option and RSU agreements referred to above will
include the following additional provision:
 
In the event of a Change of Control occurring prior to the termination of your
Continuous Service Status (as such terms are defined in the NetLogic
Microsystems, Inc. 2004 Equity Incentive Plan (the “Plan”)), in which the
outstanding Stock Options, First RSUs and Second RSUs (collectively, the “Equity
Awards”) are not assumed by the successor corporation, the vesting of the Equity
Awards shall be accelerated by 24 months (measured from the date of the Change
of Control) such that all shares that would have become vested during the
24-month period subsequent to the date of the Change of Control (assuming the
your Continuous Service Status) but for such Change of Control will so vest as
of the effective date of such Change of Control. In addition, following a Change
of Control, in which the Equity Awards have been assumed by the successor
corporation in such Change of Control as of the date thereof, in the event of
your Involuntary Termination of employment within 24 months after the effective
date of the Change of Control the vesting of the assumed Equity Awards shall be
accelerated such that all Equity Awards that would have become vested during
such 24-month period but for the Change of Control and Involuntary Termination
(assuming your Continuous Service Status) will so vest as of the effective date
of such Termination.  For purposes of this Agreement, an “Involuntary
Termination” is one that occurs by
 
 

--------------------------------------------------------------------------------

 
 
reason of your dismissal for any reason other than Misconduct or your voluntary
resignation following:  (i) a change in position you accepted with NetLogic or
its subsidiary that materially reduces your level of responsibility, (ii) a
material reduction your base salary, or (iii) your relocation by more than 50
miles from the principal office where your employment is located at the
commencement of employment with NetLogic; provided that (ii) and (iii) will
apply only if you has not consented to the change or relocation. “Misconduct”
shall mean the commission of any act of fraud or embezzlement by you, (ii) any
intentional unauthorized use or disclosure by you of confidential information or
trade secrets of NetLogic (or any subsidiary of NetLogic), or (iii) any act of
dishonest or other intentional misconduct by you adversely affecting the
business affairs of NetLogic (or any parent or subsidiary of NetLogic) in a
material manner.  The foregoing definition shall not be deemed to be inclusive
of all the acts or omissions which NetLogic (or any parent or subsidiary of
NetLogic) may consider as grounds for the dismissal or discharge of your
employment with NetLogic (or any parent or subsidiary of NetLogic).
 
Separation Package: If your employment with NetLogic is Involuntarily Terminated
not in connection with a Change of Control, NetLogic will provide you with the
following separation package: (i) one year of salary, (ii) monthly payments of
COBRA health care premiums (wherein, the sum of (i) and (ii) shall not exceed
$400,000), and (iii) the vesting of the Equity Awards shall be accelerated by 24
months (measured from the date of the Involuntary Termination) such that all
shares subject to the Equity Awards that would have become vested during the
24-month period subsequent to the date of the Involuntary Termination (assuming
the your Continuous Service Status) but for such Involuntary Termination, will
so vest as of the effective date of such Involuntary Termination. In order to
receive either separation package described in this section, you will need to
execute a Separation Agreement and General Release (“Agreement”) and comply with
the terms of the Agreement, including that you will: (a) release and forever
discharge NetLogic, and any successor corporation, from any and all claims,
rights, demands, actions, obligations, liability and causes of action, whether
asserted or whatsoever, known or unknown, which you have or had against
NetLogic, and any successor corporation,  from the beginning of time until the
date of execution of this Agreement (collectively referred to as “Claims”); and
(b) release, acquit and forever discharge NetLogic, and any successor
corporation,  from and against any Claims arising from or in any way connected
with or relating to: (i) your employment with NetLogic, and any successor
corporation,  or the termination of your employment with NetLogic, and any
successor corporation,, (ii) claims arising under any state or federal statute
regarding employment discrimination or termination, including but not limited to
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the California Fair Employment and Housing Act, the California Labor Code,
the Worker Adjustment and Retraining Notification Act (WARN), and the Americans
with Disabilities Act, (iii) claims for wrongful discharge, unjust dismissal, or
constructive discharge,  (iv) claims for breach of any alleged oral, written or
implied contract of employment, (v) claims for salary or severance payments
other than those set forth in the Agreement, (vi) claims for employment
benefits, except as set forth in the Agreement; (vii) claims for attorneys’
fees, costs, and damages of all types, and (viii) any other claims under
federal, state or local statute, law, rule or regulation.
 
 

--------------------------------------------------------------------------------

 
 
Conflicting Activities:  While employed by NetLogic you may not work as an
employee or consultant of any other organization or engage in any other
activities which conflict or interfere with your obligations to NetLogic,
without the express prior written approval of NetLogic’s CEO.  We believe that
employment with NetLogic requires a full-time commitment. Employment with any
competing entity, or for yourself in competition with NetLogic, is not
permitted. If you want to take an outside job, you should discuss the outside
opportunity with your manager in advance so that we can determine if any actual
or potential conflict of interest exists.
 
At-Will Employment:  Your employment with NetLogic is for no specified duration
and is at the will of both you and NetLogic, which means that either you or
NetLogic may end the employment relationship at any time for any reason, with or
without notice.  Nothing in this provision or the provisions in the Stock Option
or RSU agreements will alter the at-will nature of your employment, or limit in
any way the acts or omissions that NetLogic may consider as grounds for
termination of your employment. The at-will nature of your employment may not be
altered by any policy, practice, or representation of NetLogic, but only by a
written agreement expressly modifying or waiving it, signed both by you and
NetLogic’s CEO.
 
Reimbursements:  You will be entitled to reimbursement on a regular basis for
reasonable, necessary and properly documented business and travel expenses
incurred for the purpose of conducting NetLogic’s business, in accordance with
NetLogic’s policy and applicable law.
 
Benefits:  You will be eligible to participate in any employee benefit plans or
programs maintained or established by NetLogic to the same extent as other
employees at your level within NetLogic, subject to the generally applicable
terms and conditions of the plan or program in question and the determination of
any committee administering such plan or program.
 
Confidential Information and Inventions:  Your employment is conditioned upon
your execution, return of and adherence to NetLogic’s standard Proprietary
Information and Inventions Agreement, a copy of which is attached as Exhibit A.


RELEASE.  IN EXCHANGE FOR THE NETLOGIC STOCK OPTIONS, RESTRICTED STOCK UNITS AND
OTHER BENEFITS AND RIGHTS GRANTED TO YOU HEREUNDER, YOU HEREBY UNCONDITIONALLY
RELEASE AND FOREVER DISCHARGE RMI CORPORATION AND EACH OF ITS SUBSIDIARIES
(COLLECTIVELY “RMI”), NETLOGIC AND ANY OTHER SUBSIDIARY OF NETLOGIC, INCLUDING
THEIR RESPECTIVE OFFICERS AND DIRECTORS, FROM (I) ANY AND ALL OBLIGATIONS OR
DUTIES RMI MAY HAVE TO YOU WITH RESPECT TO THE UNEXERCISED RMI CORPORATION
OPTIONS AND (II) ANY AND ALL CLAIMS OF LIABILITY, WHETHER LEGAL OR EQUITABLE, OF
EVERY KIND AND NATURE, WHICH YOU EVER HAD, NOW HAVE OR MAY CLAIM AGAINST RMI, IN
EACH CASE ARISING OUT OF FACTS OR CIRCUMSTANCES OCCURRING AT ANY TIME ON OR
PRIOR TO THE CLOSING DATE OF THE MERGER AND WHICH RELATE TO RMI; PROVIDED,
HOWEVER, THAT SUCH RELEASE SHALL EXCLUDE THOSE CLAIMS, LIABILITIES, OBLIGATIONS
AND DUTIES OF RMI OR NETLOGIC (COLLECTIVELY, “CLAIMS”) UNDER THIS LETTER AND
SHALL EXCLUDE, TO THE EXTENT APPLICABLE, (I) COMPENSATION NOT YET PAID
(INCLUDING ANY AMOUNTS PAYABLE TO YOU OR SHARES, RSUS OR OPTIONS TO BE DELIVERED
PURSUANT TO THIS LETTER OR THE MERGER AGREEMENT), (II) REIMBURSEMENT FOR
 
 

--------------------------------------------------------------------------------

 
 
EXPENSES INCURRED BY YOU IN THE ORDINARY COURSE OF YOUR EMPLOYMENT WHICH ARE
REIMBURSABLE UNDER RMI’S EXPENSE REIMBURSEMENT POLICIES, (III) ACCRUED PTO AND
VACATION, SUBJECT TO THE RMI CORPORATION’S POLICIES ON ACCRUAL AND CARRYFORWARD,
(IV) ANY INDEMNIFICATION  OBLIGATIONS OF RMI OR NETLOGIC TO INDEMNIFY CERTAIN
OFFICERS AND DIRECTORS, AND (V) ANY OTHER CLAIMS AS TO WHICH  APPLICABLE
CALIFORNIA AND U.S. FEDERAL EXPRESSLY PROHIBITS RMI OR NETLOGIC FROM OBTAINING
THIS RELEASE.  FOR PURPOSES OF THIS SECTION, YOU HEREBY EXPRESSLY WAIVE THE
BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE WHICH READS AS FOLLOWS:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
 
Third Party Information:  You agree that you will not, during your employment
with NetLogic, improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
you will not bring onto the premises of NetLogic any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.


Arbitration: All disputes concerning this offer letter agreement shall be
governed by and interpreted in accordance with the laws of the State of
California, without reference to conflicts of law provisions or principles. You
and NetLogic agree to submit any matter in dispute under this offer letter
agreement to JAMS (“the Association”) for final and binding arbitration
conducted in Santa Clara County, California, and conducted in accordance with
the rules of the Association.
 
 

--------------------------------------------------------------------------------

 
 
Miscellaneous:   This agreement, together with the attached Proprietary
Information and Inventions Agreement and all other agreements and items
expressly referenced herein, are the sole and entire agreement between you and
NetLogic with respect to the subject of your employment and supersedes all prior
or contemporaneous agreements or negotiations on that subject.  This agreement
may not be modified except in a writing signed by the CEO of NetLogic and
you.  The unenforceability of any provision of this letter agreement will not
affect the validity or enforceability of any other provision of the
agreement.  This letter agreement may be executed in two or more counterparts,
which together will constitute the entire agreement.


Sincerely,
 
 
/s/ RON JANKOV
 
 
Ronald S. Jankov
President and CEO




 
I have reviewed and understand the terms and conditions set forth in this letter
and agree to them.
 


Dated:  11/1/2009
/s/ Berhooz Abdi

Behrooz Abdi









--------------------------------------------------------------------------------

 
1 The “Applicable Closing Price” means the average closing price of a share of
NetLogic Common Stock reported on the Nasdaq Global Market Select market for the
20-day trading period in which the last day will be the 3rd trading day prior to
the Merger Closing date, provided that if such average price is greater than
$34.90, the Applicable Closing Price shall mean $34.90 and that if such average
price is less than $26.97, the Applicable Closing Price shall mean $26.97.